Citation Nr: 1801896	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  07-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a cervical spine disorder.

4. Entitlement to service connection for a left knee disorder.

5. Entitlement to service connection for a right knee disorder. 

6. Entitlement to service connection for a bilateral foot disorder.

7. Entitlement to service connection for an eye disorder, claimed as bilateral nerve damage of the eyes.

8. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by VA's Regional Office (RO) in Waco, Texas.

In November 2016, the Board remanded this matter for Social Security Administration (SSA) records, VA workers' compensation records, other outstanding treatment records, and VA medical opinions.  The Board finds that there has been substantial compliance with the remand and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also remanded the issue of service connection for a low back disorder, which the RO granted in July 2017.  This constitutes a full grant of the issue on appeal and the issue is no longer on appeal before the Board. 


FINDINGS OF FACT

1. The Veteran's hearing loss did not begin in service or shortly after service.  Instead, it manifested many years after service, with no continuity of symptomatology, and is otherwise not related to service.

2. The Veteran's tinnitus did not begin in service or shortly after service.  Instead, it manifested many years after service, with no continuity of symptomatology, and is otherwise not related to service.

3. The Veteran's neck disorder did not begin in service, or shortly after service, and is otherwise unrelated to service.  Instead, the Veteran has experienced continuous neck pain since a November 1987 work injury.  

4. The Veteran's bilateral knee disorder did not begin in service or shortly after service.  Instead, it manifested several years after service, with no continuity of symptomatology, and is otherwise not related to service.

5. The Veteran's foot disorders did not begin in service or shortly after service.  Instead, the Veteran's foot disorders manifested many years after service, with no continuity of symptomatology, and they are otherwise not related to service.

6. There is no current diagnosis of bilateral ocular nerve damage. 

7. The Veteran's erectile dysfunction manifested many years after service and is otherwise not related to service, to include his service-connected back disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).

3. The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).

4. The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).

5. The criteria for service connection for a right knee disorder have not been met.  
38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).

6. The criteria for service connection for a bilateral foot disorder have not been met.  
38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).

7. The criteria for service connection for an eye disorder have not been met.  
38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8. The criteria for service connection for erectile dysfunction have not been met.  
38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the July 2017 Supplemental Statement of the Case; thus, all due process considerations have been satisfied. 

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus disorders are related to in-service noise exposure. 

The Board finds that the Veteran is not entitled to presumptive service connection for his hearing loss and tinnitus.  His service treatment records, which appear to be complete, do not show that his hearing loss or tinnitus manifested in service.  Despite numerous treatment records for other medical conditions, there are no records documenting complaints of or treatment for hearing loss or tinnitus.  Importantly, his separation audiological evaluation was normal and he did not report hearing loss or other ear trouble on his separation report of medical history.  

Moreover, the evidence does not show that the Veteran's hearing loss and tinnitus began within one year after service.  In August 1979 and February 1983, the Veteran filed for service connection for several medical conditions, but not hearing loss or tinnitus.  While failure to file a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  It is thus reasonable to interpret that the Veteran was not experiencing said symptomatology since service, as claimed.  Additionally, he underwent a VA examination in September 1979, the report for which explicitly documented that hearing loss was not noted. 

Finally, the evidence does not show a continuity of symptomatology.  The medical records do not show hearing issues until January 1997, when the Veteran underwent audiological testing due to complaints of difficulty understanding speech at times.  His test results did not show hearing loss for VA compensation purposes and he denied symptoms of tinnitus at that time.  Indeed, he did not complain of tinnitus until November 2002 and he did not have hearing loss for VA compensation purposes until August 2003. 

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to presumptive service connection for either disorder. 

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The Board finds, however, that the Veteran's hearing loss and tinnitus do not warrant direct service connection because the evidence does not demonstrate that they are related to service, including in-service noise exposure.  In making this determination, the Board relied heavily on the November 2012 VA medical opinion.  After review of the Veteran's service records, post-service medical records, and lay statements regarding noise exposure, the examiner opined that it was less likely than not that his hearing loss and tinnitus disorders were related to service.  He noted that the Veteran had normal hearing at separation and there was no significant decrease in hearing sensitivity from entrance to separation.  The examiner also stated that the Veteran did not complain of hearing issues until 1997 and there was no scientific basis for delayed or late onset noise-induced hearing loss.  

The Board notes a negative VA medical opinion was issued in December 2008.  The examiner's opinion was based on the lack of audiometric evaluation at separation from service, despite the existence of such an evaluation.  Accordingly, the Board did not rely on this opinion in making its decision.  

The Board also considered the Veteran's statements relating his disorders to service.  As a layperson, the Veteran is not competent to report that his current hearing loss or tinnitus was caused by in-service noise exposure, particularly in light of the extensive period of time between the in-service noise exposure and manifestation of his hearing loss and tinnitus disorders.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In consideration of the evidence, including the service records, post-service medical records, and his statements, the Board finds that the Veteran's hearing loss and tinnitus disorders are not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection for hearing loss and tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Service Connection for a Cervical Spine Disorder

The Veteran contends that he has a cervical spine disorder and associated right hand numbness related to an in-service back injury.  Medical records show regular treatment for chronic neck pain and a diagnosis of extensive changes of cervical spondylosis in November 2010.  

The Board finds that the Veteran is not entitled to presumptive service connection for his cervical spine disorder.  His service treatment records, which appear to be complete, do not show that his cervical spine disorder began in service.  Despite numerous treatment records for other medical conditions, there are no records documenting complaints of or treatment for his neck.  Importantly, his separation evaluation was normal and he did not report neck pain on his separation report of medical history.  

Moreover, the evidence does not show that the Veteran's cervical spine disorder began within one year after service.  In August 1979 and February 1983, he filed for service connection for several medical conditions, but not a cervical spine disorder.  While failure to file a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  It is thus reasonable to interpret that the Veteran was not experiencing said symptomatology since service, as claimed.  Additionally, he underwent a VA examination in September 1979, and the examiner noted that he had good range of motion in the neck.  There were no complaints or diagnoses of a neck disorder. 

Finally, the evidence does not show a continuity of symptomatology.  The medical records show that he first complained of neck pain after a work injury in November 1987.     

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to presumptive service connection. 

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The Board finds, however, that the Veteran's cervical spine disorder does not warrant direct service connection because the evidence shows that it is more likely than not related to a 1987 work accident.  In making this determination, the Board relied heavily on the Veteran's post-service medical records, lay statements, and VA workers' compensation records.  

Prior to November 1987, the claims file does not document treatment for or complaints of neck issues, despite treatment for other orthopedic problems.  In November 1987, while working for VA, an elevator containing the Veteran fell several floors, causing injuries to his low back, legs, and neck.  He was subsequently diagnosed with a neck sprain, lumbosacral sprain, lumbago, and an adjustment disorder related to his injuries and awarded workers' compensation by the U.S. Department of Labor.  Numerous workers' compensations records are associated with the claims file and show regular treatment and assessments for his work-related injuries, including his neck disorder and associated pain that radiates down his arms.  These assessments generally document that his neck pain began after an elevator injury at work.  

The claims file also show that he has related his neck pain to his work accident rather than any in-service event.  For example, in a March 1991 VA examination, he reported that he injured his neck and back after an elevator accident in November 1987 and that he had not worked since.  During a December 1991 Board hearing regarding other issues, he reported that he injured his back while on an elevator that fell three floors.  The Board notes that the Veteran mistakenly testified the incident occurred in 1985.    

The only evidence that supports the Veteran's claim is his own contention that his cervical spine disorder began in service.  The Board finds that the Veteran's contention is not credible because it is contradicted by the workers' compensation records and lay statements made while obtaining treatment for his neck disorder prior to filing the VA disability claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

In consideration of the evidence, including the service records, post-service medical records, and his statements, the Board finds that the Veteran's cervical spine disorder is not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

Because there was no in-service neck injury and no treatment for a neck disorder until the Veteran was injured in a work accident in November 1987, and no credible evidence suggests the neck disorder could be related to service, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for a Bilateral Knee Disorder

The Veteran contends that he has a bilateral knee disorder related to an accident in service, during which his knees were struck by a rotor.  Medical records show that he has a current diagnosis of arthritis in both knees.    

The Board finds that the Veteran is not entitled to presumptive service connection for his bilateral knee arthritis.  His service treatment records, which appear to be complete, do not show that the arthritis began in service.   In July 1976, he complained of bilateral knee pain but the physical evaluation was negative.  He presented to sick call following a right knee and right foot injury in August 1976, but there was no edema or discoloration, the x-rays were normal, and the impression was a bruise.  In June 1977, the Veteran complained of pain in the left knee, but an examination revealed no edema, varicosities, or cyst and he was assessed with tendinitis versus muscle strain.  Finally, in August 1977, he was treated for left knee pain and mild crepitus, and diagnosed with chondromalacia.  Subsequent service records did not reference further bilateral knee complaints or treatment.  At separation, his lower extremities evaluation was normal and he did not report knee issues on his report of medical history.   

Moreover, the evidence does not show that his arthritis began within one year after service and it does not show a continuity of symptomatology.  In August 1979, he filed for service connection for several medical conditions, but not a bilateral knee disorder.  While failure to file a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  It is thus reasonable to interpret that the Veteran was not experiencing said symptomatology since service, as claimed.  Additionally, he underwent a VA examination in September 1979, and there were no complaints or diagnoses related to the knees.  Indeed, the claims file does not show complaints of knee pain until February 1983, almost five years after separation from service, when the Veteran submitted a claim for service connection for a bilateral knee disability.  

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to presumptive service connection. 

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The Board finds, however, that the Veteran's bilateral knee disorder does not warrant direct service connection.  In making this determination, the Board relied heavily on VA medical opinions obtained in November 2011 and November 2012.  In November 2011, after consideration of the Veteran's statements, review of the claims file, and a physical examination, the examiner opined that the bilateral knee disorder was less likely than not related to service.  Based on the Veteran's description of the in-service event, x-rays, and his expertise, the examiner theorized that the in-service injury only caused bruising and pain and was not the type of injury that would cause chronic pain and arthritis.  In November 2012, he additionally noted that the Veteran was treated for acute knee complaints that were evaluated and treated with no need for follow-up visits, and no chronic treatment or sequealae.  He thus reaffirmed his initial conclusion that the bilateral knee disorder was less likely than not related to service.  

The only evidence that supports the Veteran's claim is his own contention that his bilateral knee disorder is related to service.  The Board finds that, as a layperson, the Veteran's contention is not competent evidence because he lacks the necessary medical knowledge and training to render such an opinion.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms). 

In consideration of the evidence, including the service records, VA medical opinions, and lay statements, the Board finds that the bilateral knee disorder is not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

Service Connection for a Bilateral Foot Disorder

The Veteran generally contends that he has a current foot disorder that is related to service.  Medical records show diagnoses of degenerative changes at the first metatarsal phalangeal joint in the left foot, bunions, and pes planus bilaterally.  

The Board finds that the Veteran is not entitled to presumptive service connection for a foot disorder.  His service treatment records, which appear to be complete, do not show treatment for or complaints of a foot condition.  At separation, the foot examination was normal and he did not report foot trouble on his report of medical history.  

Moreover, the evidence does not show that a chronic foot disorder began within one year after service or a continuity of symptomatology since service.  In August 1979 and February 1983, he filed for service connection for several medical conditions, but not a bilateral foot disorder.  While failure to file a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  It is thus reasonable to interpret that the Veteran was not experiencing said symptomatology since service, as claimed.  Additionally, he underwent a VA examination in September 1979, and there were no complaints or diagnoses of a foot disorder.  Medical records do not document foot issues until April 2000, when x-rays revealed mild degenerative changes at the first metatarsal phalangeal joint and pes planus. 

In light of the medical and lay evidence, the Board thus finds that the Veteran is not entitled to presumptive service connection.

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The Board finds, however, that the Veteran's bilateral foot disorders do not warrant direct service connection.  Service treatment records do not show an in-service injury or complaints of foot issues, his foot disorders manifested many years after service, and there is no competent evidence that otherwise relates the current disorders to service.

The only evidence that supports the Veteran's claim is his own general contention that his bilateral foot disorder is related to service.  He did not specify, however, why he believes his foot disorder is related to service.  While the Veteran's representative relied on service records and an April 1984 VA examination which documented an in-service fractured navicular bone, these records reference the navicular bone in the wrist, not the foot.  Accordingly, the Veteran's contention is not probative evidence of nexus.  

In consideration of the evidence, including the service records, post-service medical records, and lay statements, the Board finds that the bilateral foot disorder is not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

Because there is no evidence of an in-service injury or complaints and no credible evidence reasonably suggests a relationship of his foot disorders to service, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for an Eye Disorder

The Veteran generally contends that he has nerve damage to both eyes that is related to service, but has not provided any more detail regarding his claim.  Based on his service treatment records and post-service medical records, the Board finds that service connection is not warranted because there is no diagnosis upon which service connection can be based. 

His service treatment records, which appear to be complete, do not show evidence of nerve damage to the eyes in service.  Despite undergoing several vision examinations for new glasses, there were no complaints or diagnoses for other eye issues.  His separation evaluation was normal, except for the refraction portion.  While he reported a history of eye trouble on his separation report of medical history, the remarks section contained no further detail.  Shortly after separation from service, in September 1979, he underwent a VA examination, and the eye evaluation was normal. 

Finally, VA medical records do not document that the Veteran has a present bilateral ocular nerve disability.  In May 2006, the Veteran was referred for an eye consultation due to being identified as a glaucoma suspect during a recent examination.  His past medical history documented only diabetic retinopathy, which resolved, and myopia.  After examination, the impression was glaucoma suspect due to increased intraocular pressure, but the physician noted that he suspected lid squeezing was the underlying cause of the pressure increase.  Due to the Veteran's race, thin corneas, and family history of glaucoma, however, a six month follow-up was scheduled.  

He attended follow-up eye evaluations in November 2006 and November 2007.  It was noted, again, that the Veteran was a glaucoma suspect based on family history, thin corneas, race, and increased intraocular pressure on a previous examination, although the increased pressure was likely due to lid squeezing.  After examination, eye pressures were normal and there was no sign of diabetic retinopathy.  In November 2008, the results were similar except for a diagnosis of nonproliferative diabetic retinopathy related to his nonservice-connected diabetes mellitus. 

The Veteran underwent a full eye examination in September 2013.  It was noted that he had a history of nonproliferative diabetic retinopathy, which had resolved bilaterally as of the examination.  He was diagnosed with mild dry eye syndrome and incipient cataracts, bilaterally.  Additionally, he was assessed as a glaucoma suspect due to moderate optic nerve, C/D ratio.  At a follow-up in May 2014, he was assessed as a lower risk glaucoma suspect due to moderate optic nerve, C/D ratio.  Recently, in September 2016, his status as a lower risk glaucoma suspect and diagnoses of dry eye syndrome and incipient cataracts bilaterally were reaffirmed.  

In consideration of the evidence, the Board finds that there is no diagnosis of optical nerve damage upon which to base a claim of service connection.  While the Veteran has been assessed as a glaucoma suspect, he has not been diagnosed with glaucoma, nerve damage associated with glaucoma, or nerve damage at all.  Indeed, the only eye disorders diagnosed during the period on appeal are diabetic retinopathy, which is related to his nonservice-connected diabetes mellitus and resolved, cataracts, and dry eye syndrome.  Importantly, the Veteran has not provided specific details regarding the claimed disorder nor how it is related to service.  

The Board thus finds that the Veteran does not have a bilateral ocular nerve disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56. 

Because there is no current diagnosis, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for Erectile Dysfunction

The Veteran generally contends that his erectile dysfunction is related to service, but has not provided any more detail regarding his claim.  Based on his service treatment records and post-service medical records, the Board finds that service connection is not warranted.  

His service treatment records, which appear to be complete, do not show that his erectile dysfunction began in service.  Despite numerous treatment records for other medical conditions, there are no records documenting complaints of or treatment for erectile dysfunction.  Importantly, his separation evaluation was normal and he did not report erectile dysfunction on his separation report of medical history.  

Moreover, in August 1979 and February 1983, the Veteran filed for service connection for several medical conditions, but not erectile dysfunction.  While failure to file a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  It is thus reasonable to interpret that the Veteran was not experiencing said symptomatology shortly after service.  

Instead, VA medical records show that he first complained of performance issues in August 1998, approximately 20 years after separation from service.  The treatment record noted that he began to experience erectile difficulties at the time he began taking insulin for his diabetes and he was diagnosed with erectile dysfunction, probably secondary to diabetes mellitus.  Subsequent records do not indicate that his erectile dysfunction is otherwise related to service and the Veteran has not made any specific contentions regarding why his erectile dysfunction should be service-connected. 

The Board additionally considered whether the erectile dysfunction could be secondary to his now service-connected lumbar disability.  The Veteran underwent a spine examination in November 2011, however, and the examiner concluded that the Veteran did not have a neurologic abnormality related to his lumbar disability. 

In consideration of the evidence, including the service records, post-service medical records, and his statements, the Board finds that the Veteran's erectile dysfunction is not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56. 






ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a cervical spine disorder is denied. 

Service connection for a left knee disorder is denied. 

Service connection for a right knee disorder is denied.  

Service connection for a bilateral foot disorder is denied. 

Service connection for an eye disorder, claimed as bilateral nerve damage of the eyes, is denied. 

Service connection for erectile dysfunction is denied. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


